Petition by defendant for a writ of certiorari to review the order of the North Carolina Court of Appeals allowed 18 January 1990 for the limited purpose of entering the following order: The order of Judge Brooks entered 7 July 1989 and the order of Judge Farmer entered 5 September 1989 are hereby vacated in the exercise of this Court’s supervisory powers over the trial division; the case is remanded for further proceedings not inconsistent with this order, without prejudice to defendant’s right to file further motions for pro hac vice appearances of counsel which meet the requirements of NCGS Section 84-4.1. Any such motions shall be determined in the trial court’s discretion.